       Case 3:19-cv-03032-SK Document 40-1 Filed 09/21/20 Page 1 of 3



 1   SHAWN THOMAS MEERKAMPER (CA Bar No. 296964)
     Transgender Law Center
 2   P.O. Box 70976
     Oakland, CA, 94612
 3   Phone: (510) 587-9696, ext. 303
     Fax: (510) 587-9699
 4   shawn@transgenderlawcenter.org

 5   R. ANDREW FREE* (TN Bar No. 30513)
     Law Office of R. Andrew Free
 6   P.O. Box 90568
     Nashville, TN 37209
 7   Phone: (844) 321-3221
     Fax: (615) 829-8959
 8   Andrew@ImmigrantCivilRights.com
     * Admitted Pro Hac Vice
 9
     KIMBERLY A. EVANS (DE Bar No. 5888)
10   Grant & Eisenhofer P.A.
     123 Justison Street
11   Wilmington, DE 19801
     Phone: (302) 622-7086
12   Fax: (302) 622-7100
     kevans@gelaw.com
13   *Pro Hac Vice Admission Forthcoming

14                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
15                                                 )
16     TRANSGENDER LAW CENTER, and                 )
       JOLENE K. YOUNGERS, as personal             )
17     administrator for the wrongful death estate )
       of Roxsana Hernandez,                       )
18                                                 )
             Plaintiffs,                           ) Civil Action No.: 3:19-cv-03032-SK
19                                                 )
20     v.                                          ) [PROPOSED] ORDER GRANTING
                                                   )  PLAINTIFFS’ CROSS-MOTION
21     UNITED STATES IMMIGRATION AND               )   FOR SUMMARY JUDGMENT
       CUSTOMS ENFORCEMENT; UNITED                 )  AND DENYING DEFENDANTS’
22     STATES DEPARTMENT OF                        )     MOTION FOR SUMMARY
       HOMELAND SECURITY; OFFICE FOR               )             JUDGMENT
23
       CIVIL RIGHTS AND CIVIL LIBERTIES – )
24     UNITED STATES DEPARTMENT OF                 )
       HOMELAND SECURITY,                          )
25                                                 )
            Defendants.
26

27

28

                                              1
     Civil Action No.: 3:19-cv-03032-SK          [Proposed] Order Granting Plaintiffs’ Cross-Motion for Summary
                                               Judgment and Denying Defendants’ Motion for Summary Judgment
       Case 3:19-cv-03032-SK Document 40-1 Filed 09/21/20 Page 2 of 3



 1             Having considered the motion for summary judgment of defendants United States
 2   Immigration and Customs Enforcement, United States Department of Homeland Security, Office
 3   for Civil Rights and Civil Liberties -- United States Department of Homeland Security
 4   (“Defendants’ Motion”) and the cross-motion for summary judgment of plaintiffs Transgender
 5   Law Center and Jolene K. Youngers (“Plaintiffs’ Cross-Motion”), and all papers filed in
 6   connection therewith, and GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
 7             1.        Defendants’ Motion is DENIED, and Plaintiffs’ Cross-Motion is GRANTED.
 8             2.        Plaintiffs are entitled to a Declaratory Judgment that Defendants failed to comply
 9   with the Freedom of Information Act’s Deadlines as required by 5 U.S.C. § 552(a)(6)(A)(i-ii).
10             3.        Defendants unlawfully denied Plaintiffs’ request for expedited processing of
11   Plaintiffs’ FOIA Requests.
12             4.        Defendants’ searches were not adequate. Defendants shall undertake a second
13   effort to search for and produce all documents in response to Plaintiffs’ FOIA Requests Nos. 2019-
14   ICLI-00053, No. 2019-HQFO-00384, and No. 2020-ICFO-21832 within thirty (30) days of the
15   date of this Order. Defendants shall specifically make reasonable efforts to search for drafts of
16   Roxsana Hernandez’s mortality/morbidity review and any drafts and final versions of Ms.
17   Hernandez’s root cause analysis.
18             5.        Defendants’ withholdings based on Exemption 5, Exemption 6, Exemption 7(C),
19   and Exemption 7(E) are not lawful and Defendants failed to reasonably segregate non-exempt
20   information. Defendants shall, within thirty (30) days of the date of this Order, re-produce all
21   responsive records that they have identified to date without redacting or withholding anything
22   based on these Exemptions.
23             6.        Defendants’ proposed Vaughn Indices are inadequate and not specific. Within
24   thirty (30) days of the date of this Order, Defendants shall produce new Vaughn Indices that
25   provide the specific basis of any withholding.
26

27

28

                                                          2
     Civil Action No.: 3:19-cv-03032-SK                     [Proposed] Order Granting Plaintiffs’ Cross-Motion for Summary
                                                          Judgment and Denying Defendants’ Motion for Summary Judgment
       Case 3:19-cv-03032-SK Document 40-1 Filed 09/21/20 Page 3 of 3



 1             IT IS SO ORDERED on this ____ day of _____________, 2020.
 2
                                               ___________________________
 3
                                               HON. SALLIE KIM
 4                                             United States District Court Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
     Civil Action No.: 3:19-cv-03032-SK              [Proposed] Order Granting Plaintiffs’ Cross-Motion for Summary
                                                   Judgment and Denying Defendants’ Motion for Summary Judgment
